Case 18-20571 Document 22 Filed in TXSB on 01/09/19 Page 1 of 8
eirim'§.,.g,g§r.iieiz
JAN 0 92019
M¢ny.macm

cl Check if this is an amended
plan, and list below the
sections of the plan that have

QZ'Y\'$ T » been changed.
United States Bankruptcy Court for the: District of >L

C_ ` (State)
Casenumber _ lcé°"?\@j7 (

(lf known)

   

Fil| in this information to identify your case:

oewa \l\: ct'O( i'\i\MU

First Name Miucne Name f Last Name

Debtor 2
(Spouse, if tiling) First Name Miauia Name Last Name

 

 

 

 

 

 

Official Form 113
Chapter 13 Plan 12/11

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate ln your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confinnable.

ln the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. lf you do not
have an attorney, you may wish to consult one.

|f you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on continuation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is tiled. See
Bankruptcy Ru|e 3015. ln addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
includes each of the following items. lf an item is checked as “Not Included" or if both boxes are checked, the provision will
be ineffective if set out later in the plan.

 

 

 

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial ¢ included Cl Not included
payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in m lnc|uded q/Not included
Sectlon 3.4

1.3 Nonstandard provisions, set out in Part 8 n included d Not included

 

 

 

 

 

mPlan Payments and Length of Plan

2.1 Debtor(s) will malg regular payments to the trustee as followsZ

0
$ per r months

[and $ per for months.] lnsert additional lines if needed

lf fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

Ofticial Form 113 Chapter 13 Plan Page 1

3550

 

Case 1 -2057 Do.cument 2 Filed in TXSB on 01/09/19 Pac§ie§cl)i)$

ii dol do r. wvzm»ft

Case number

 

   

m ebtor(s) will make payments pursuant to a payroll deduction order.
Debtor(s) will make payments directly to the trustee.
El Other (specify method of payment):

2.3 income tax refunds.

Chec one
Debtor(s) will retain any income tax refunds received during the plan term.

cl Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
turn over to the trustee all income tax refunds received during the plan term.

l:l Debtor(s) will treat income tax refunds as follows:

 

 

2.4 Additionai payments.

sr
None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced

cl Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the sourcel estimated amount,
and date of each anticipated payment.

 

 

00
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ l %’ O£ QO
-Treatment of Secured Claims

3.1 Maintenance of payments and cure of defauit, if any.

Check on_e.
§)Ae. lf “None” is checked, the rest of § 3.1 need not be completed or reproduced

The debtor(s) will maintain the current contractual installment payments on the secured claims listed below. with any changes required by
the applicable contract and noticed in conformity with a`ny applicable rules. These payments will be disbursed either by the trustee or 5
directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee, with interest, if any, at the rate stated Unless othenivise ordered by the court, the amounts listed on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
arrearage. ln the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. if relief from the automatic stay
is ordered as to any item of collateral listed in this paragraph, then. unless otherwise ordered by'the court, all payments under this
paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
column includes only payments disbursed by the trustee rather than by the debtor(s)l

Name of creditor Collateral Current installment Amount of interest rate on Monthly plan Estimated total
payment arrearage (if arrearage payment on payments by
LCU\O\ ll’\f)'¥\€. Fm(lhd ll 19wa (including escrow) any) (if applicable) arrearage trustee

ounces L_i_C

Bwli_&:tal:l_l:lm_lichlvc\L, PB%LOM` M,¢_W$_MAH $§1_©1&§§% s;Q)__
§;;: is: ti … w

 

J Mo t`cwicu\ Cl Debtor(s)
612 70\4 \ri`\iii§ 6 wl
$ $ % $ $
Dlsbursed by:
._ n Trustee
\ , n Debtor(s)

lnsert additional claims as needed

Official Form 113 Chapter 13 Plan

55 "§`O Pagez

 

 

 

Debior vi C/'\%i? HB()UDRKVB|Y‘ Beo§yixse on 01/09/1Wq 367_7¢(~

Case number

3.2 R;qyt for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
None. lf “None” is checked, the rest of § 3.2 need not be completed or reproduced
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked,

n The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
listed below. the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
claim. For secured claims of governmental units, unless othenivise ordered by the court, the value of a secured claim listed in a proof of
claim filed in accordance with the Bankruptcy Ruies controls over any contrary amount listed below. For each listed ciaim, the value of
the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
plan. if the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court-, the amount of the creditor’s total claim listed on the
proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
of the debtor(s) or the estate(s) until the earlier of:
(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 

 

 

 

Name of creditor Estimated amount Coliaterai Va|ue of Amount of Amount of interest Monthiy Estimated total
of creditor’s total collateral claims senior to secured claim rate payment to ot monthly
claim _ creditor’s claim creditor payments

$ $ $ $ ___% $ $
$ $ $ $ _% $ $

 

 

 

lnsert additional claims as needed

3.3 Secured claims excluded from 11 U.S.C. § 506.

Check ne
E%one. lf “None” is checked, the rest of § 3.3 need not be completed or reproduced

n The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s). or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. in the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The iina| column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor Coiiaterai Amount of claim interest Month|y plan Estimated total
rate payment payments by trustee

 

$ % $ $
Disbursed by:

El Trustee
l:l Debtor(s)

 

$ % $ $
Disbursed by:

n Trustee
n Debtor(s)

 

lnsert additional claims as needed

Officiai Form 113 Chapter 13 Plan Page 3

3§§§

 

 

Case 18-20571

  
     

 

Debtor

Cum nt 22 F` e `n TXSB on 01/09/19 Pa f
o ' V/ Llch
Case number
3.4 Llen avoidance.
Check one.
cl None. lf “None” is checked, the rest of § 3.4 need not be completed or reproduced
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan ls checked

n The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent ailowed. The
amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.
§ 522(f) and Bankruptcy Rule 4003(d). /f more than one lien is to be avoided provide the information separately for each llen.

lnfonnation regarding judicial Caiculation of lien avoidance Treatment of remaining
lien or security interest secured claim
N a. Amount of lien $ Amount of secured claim after
amc °f cr°d|t°r l avoidance (line a minus line f)
$
b. Amount of all other liens $
Coiiaterai c. Value of claimed exemptions + $ mgm-est rate (if applicab|e)
d. Totai of adding iines a, b, and c $ 4 %

lMonth|y payment on secured
claim

$

Llen identification (such as e. Value of debtor(s)' interest in _ $
judgment date, date of lien Pf°P€l`fy
recording, book and page number)

Estimated total payments on
f. Subtract line e from line d. $ _ _ secured claim

$

Extent of exemption impairment
(Check applicable box):

Cl Line f is equal to or greater than line a.

The entire lien is avoided. (Do not complete the next column.)

a Line fis less than line a.

 

 

A portion of the lien is avoided. (Complete the next column.)

lnsert additional claims as needed

3.5 Surrender of coilaterai.
Check one.
n None. lf “None” is checked, the rest of § 3.5 need not be completed or reproduced

n The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that
upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor v Coiiaterai

 

 

 

 

lnsert additional claims as needed

officiai Form 113 chapter 13 Pian m Page 4

 

 

\[\ E\OZAW§)€YQQEMW?B'[ Filed in TXSB On 01/09/19 51§%5 U\l 307 Ar
Debior l , v ' Case number 21 f l d
m Treatment of Fees and Priority Claims

4.1 Generai

Trustee's fees and all allowed priority claims. including domestic support obligations other than those treated in § 4.5. will be paid in full without
postpetition interest.

4.2 Trustee's fees

Trustee's fees are governed by statute and may chan e during the course of the case but are estimated to be % of plan payments; and
during the plan term, they are estimated to total $ § l f § .O o

4.3 Attorney’s fees 0
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ .

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

Check .
Q{):i:. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced

l:i The debtor(s) estimate the total amount of other priority claims to be
4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Clg},one
None. lf “None”/s checked the rest of § 4.5 need not be completed or reproduced

El The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision
requires that payments in § 2.1 be for a term of 60 months,' see 11 U.S.C. § 1322(a)(4).

Name of creditor Amount et claim to be paid

lnsert additional claims as needed
m Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified

Aliowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. if more than one option is checked, the option
pro|;v}idiyhe largest payment will be effective Check all that apply.

The sum of $
l:l % of the total amount of these claims, an estimated payment of $

n The funds remaining after disbursements have been made to all other creditors provided for in this plan.

lf the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $
Regardiess of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

Ofnciai Form 113 Chapter 13 Plan 35 9 Page 5

` \ Case 8-20571 ocumen\22 lied in TXSBonOl/09/19 P of
De.,..,\i ii;iof flui\itl l? lend , ama Qi§§i§cidldom~

5.2 Mainte ance of payments and cure of any default on nonpriority unsecured claims. Check one.
dana If ”None' is checked, the rest of § 5.2 need not be completed or reproduced

m The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below
on which the last payment is due after the nnal plan payment. These payments will be disbursed either by the trustee or directly by the
debtor(s), as specified below. The claim for the arrearage amount will be paid iri full as specified below and disbursed by the trustee.
The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor Current installment Amount of arrearage Estlmated total

 

 

payment ' to be paid payments by
trustee

$ $ $

Disbursed by:

cl Trustee

El Debtor(s)

$ $ $

Disbursed by:
cl Trustee
n Debtor(s)

lnsert additional claims as needed

5.3 Other separately classified nonpriority unsecured claims. Check one.
Mne. lf "None" is checked ,the rest of § 5.3 need not be completed or reproduced

n The nonpriority unsecured allowed claims listed below are separately classified and wi|i be treated as follows

 

 

Name of creditor Bas|s for separate classification Amount to be paid interest rate Estlmated total
and treatment on the claim (if applicable) amount of
' payments
$ % $
$ % $

 

 

lnsert additional claims as needed

mxecutory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified Aii other executory contracts
and unexpired leases are rejected. Check one. `

‘ a No . If “None'is checked, the rest of § 6.1 need not be completed or reproduced

sumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as speci&ed below. subject
to any contrary court order or ruie. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed
by the trustee rather than by the debtor(s).

Ofiicial Form 113 Chapter 13 Plan . Page 6

 

C 18-20 7 Do ument 22 Fi| in TXSB on 01/09/19 ag 8
Debtorvj (/XO (W m rt D g fd/ Case numbeer § &M 507%(
mignature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attomey

 

/f the Debtor(s) do not have an attorney, the Debtor(s) must sign below,' otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any,
must sign below.

  

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on § »-2 '- / z Executed on
M/DD/ MM/DD/YYYY
x Date
Signature ofAttorney for Debtor(s) MM / DD /YYYY

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(les) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in official Form 113, other than any nonstandard provisions included in Part 8.

Officiai Form 113 Chapter 13 Plan 6 § ,i>Page 8

 

 

 

Debtor \l‘\ ‘\C(`i€j 38-20571 YEUBEW`(Z£ Fi:edr`-n TXSB Oii O;/s(::;]: U%G@CV,HBG~]%

 

Name of creditor Description of leased Current installment Amount of Treatrnent of arrearage Estlmated total
F` DSHLM b 5 :;o:t)'ear;y or executory payment :;r;aai;adge to g;e:i:rnt?f ome':,cg|:l:) ::;me;nts by
litem Uv\ C€ Ldrz,Bioci¢/ . ° °""
soil with limit notation viiide**'ls fbi 000 $l(éo@ _kllp;__ $l_a:O_
B\ V l" ¢ SU( ('e o Disbursed by:
jo 0 E.l Trustee

SCLV\‘\`CL AanCA elé)‘b\/i

lnsert additional contracts or leases as needed

mesting of Froperty of the Estate

7.1 F_’roperty of the estate will vest in the debtor(s) upon
Check the applicable box:

d plan confirmation.
entry of discharge `
n ' other:

Cl Debtor(s)

$ $ $
Disbursed by:
El Trustee

El Debtor(s)

 

_onstandard Plan Provisions

8.1 (:”h?/'None" or List Nonstandard Plan Provislons

None. lf “None” is checked the rest of Part 8 need not be completed or reproduced

Under Bankruptcy Rule 3015(0), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Oflicial Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective

The following plan provisions will be effective only if there is a check In the box ”Included” in § 1.`3.

 

 

 

 

 

official Formiia chapteris Pian § ; §§ : > Page7

